10-Q EXECUTION COPY SETTLEMENT AND COMMERCIAL AGREEMENT This Settlement and Commercial Agreement (this “Agreement”) is entered into as of September16, 2009 (the “Effective Date”), by and among General Motors Company (“GM”), a Delaware corporation, American Axle & Manufacturing Holdings, Inc., a Delaware corporation (“AAM Holdings”), and American Axle & Manufacturing, Inc., a Delaware corporation, on behalf of itself and its subsidiaries and affiliates (“AAM”).GM, AAM Holdings or AAM may be individually referred to herein as a “Party” or collectively, as the “Parties”. Recitals WHEREAS, on June1, 2009 Motors Liquidation Company (f/k/a General Motors
